PER CURIAM.
James L. Titzel appeals an order of the Board of Professional Engineers which revoked his professional license. A hearing officer of the Division of Administrative Hearings had recommended that the complaint be dismissed because the agency had not proved the allegations of the complaint at hearing. The agency rejected that recommendation in its final order but now concedes its error in doing so. Accordingly, we reverse and remand with directions to dismiss the administrative complaint with prejudice.
We also find that the agency action which precipitated the appeal was a gross abuse of discretion and grant appellant’s motion for attorney’s fees. Fla.Stat. § 120.57(l)(b)10. (1991). This matter is remanded to the hearing officer of the Division of Administrative Hearings to hold an evidentiary hearing, if the parties are unable to stipulate, and to make recommendations to this court as to the amount of attorney’s fees for the appellant at the hearing level and on appeal. A report shall be filed within forty-five (45) days of the date of this opinion and a separate order taxing attorney’s fees will then be entered by this court. See Purvis v. Department of Professional Regulation, Board of Veterinary Medicine, 461 So.2d 134, 137-38 (Fla. 1st DCA 1984).
JOANOS, C.J., and ALLEN and WOLF, JJ., concur.